Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The instant application is a 371 of PCT/EP2019/057429 filed on 03/25/2019,
which claims benefit of foreign priority based on EPO applications 18164563.1
filed on 03/28/2018, and 18185436.5 filed on 07/25/2018.
Claims 1-8, and 10-20 are present in the original disclosure of the EPO application 18164563.1 and have the priority date of 03/28/2018.

Information Disclosure Statement
The information disclosure statement (IDS) dated 01/29/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.
Accordingly, it has been placed in the application file and the information therein
has been considered as to the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, and 13-15, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson et al (US 20160101178 A1).

Regarding instant claims 1-3, 13, and 14, Wilson teaches a pharmaceutical composition where the liquid vehicle is semifluorinated alkanes (claim 4), wherein the active ingredient can be timolol or a salt thereof (e.g., timolol malleate) (claim 12), and wherein the composition may further comprise a co-solvent (claim 13). Wilson also teaches that the semifluorinated alkane is a compound of the formula RFRH wherein RF is a linear perfluorinated hydrocarbon segment with 3 to 10 carbon atoms, and wherein RH is a linear alkyl group with 3 to 10 carbon atoms (claim 6), and that the semifluorinated alkane is selected from F4H5, F6H6 and F6H8 (claim 7). Thus, as disclosed by the formulas in claims 6 and 7 of Wilson et al., the semifluorinated alkane in the composition could be selected from the group consisting of 1-perfluorobutyl-pentane (CF3(CF2)3(CH2)4CH3; F4H5) and 1-perfluorohexyl-octane (CF3(CF2)5(CH2)7CH3; F6H8), as recited in instant claim 3, or it could be 1-perfluorohexyl-octane (CF3(CF2)5(CH2)7CH3; F6H8), as recited in instant claim 13.
Regarding instant claim 4, Wilson et al. teaches that “Depending on the disease which is to be treated, one or more suitable active ingredients may be incorporated, e.g. in dissolved or dispersed form (claim 12). As used herein, the dispersed form refers to a composition comprising at least two phases, i.e. a continuous or coherent phase (which is liquid in the case of the composition of the invention) and at least one dispersed (or internal, or incoherent) phase, which may be liquid if the system is an emulsion, or solid in the case of a suspension” ([0055]).

Regarding instant claim 10, Wilson further teaches that the pharmaceutical composition can be administered to a patient affected by glaucoma (claim 3), and that timolol is useful for reducing intraocular pressure (P. 5, [0060]).

Regarding instant claim 15, Wilson also teaches a pharmaceutical kit comprising the composition described above, and a container holding the composition (Col. 5, [0053]). 

Thus, claims 1-4, 10, and 13-15, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson et al (US 20160101178 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20160101178 A1) in view of Chang et al (US 8,748,425 B2).

The teachings of Wilson have been documented in the preceding 102 rejection as applied to rejection of claims 1-4, 10, and 13-15.

Regarding claims 5-7, and 16-18, as elaborated in the 102 rejection, Wilson et al. teaches the pharmaceutical composition of instant claim 1 comprising timolol and a semifluorinated alkane, further comprising a co-solvent. 

Wilson does not teach a composition where the concentration of timolol as free base is from about 0.3 to about 2.5 % (w/v) (claim 5), or from about 0.5 to about 2.0 % (w/v) (claim 6), or from about 0.5 to about 1.5 % (w/v) (claim 16). Wilson also does not explicitly teach the use of timolol maleate (claim 7), or a composition comprising the timolol maleate at a concentration of from about 0.4 to about 3.4 % (w/v) (claim 17), or a composition comprising the timolol maleate at a concentration of from about 0.68% to about 2.1 % (w/v) (claim 18).   

Chang teaches a composition with timolol for ophthalmic use comprising timolol maleate (Col. 3, Line 63) at 0.68% (w/v) (Col. 3, Line 64), which is further clarified as equivalent to free base timolol at 0.50% (w/v) (Col. 3, Line 65). Chang therefore teaches the concentration of timolol as free base recited in instant claims 5, 6, and 16, the use of timolol maleate as recited in instant claim 7, and the concentrations of timolol maleate as recited in instant claims 17 and 18.

Thus, regarding claims 5-7, and 16-18, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select timolol malleate as the timolol compound for the pharmaceutical composition, and to select concentrations for either timolol as free base or for timolol maleate based on values already described in cited prior arts for ophthalmic compositions as recited in instant claim 5-7 and 16-18, by the combined teachings of Wilson et al (US 20160101178 A1) and Chang et al (US 8,748,425 B2), with reasonable expectation of success.

Claims 1-4, 8, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20160101178 A1) in view of Lavik et al (US 8,492,334 B2).

The teachings of Wilson have been documented in the preceding 102 rejection as applied to rejection of claims 1-4, 10, and 13-15.

Regarding claim 8, as elaborated in the 102 rejection, Wilson et al. teaches the pharmaceutical composition of instant claims 1 and 4 comprising timolol and a semifluorinated alkane, further comprising a co-solvent. 

Wilson does not teach a pharmaceutical composition wherein at least about 90% of the suspended particles of timolol and/or a pharmaceutically acceptable salt thereof have a size of not more than about 15 µm (i.e., microns).

Lavik teaches that ophthalmic suspensions must contain particles of appropriate chemical characteristics and size to be non-irritating to eyes (Col. 12, Line 65), and that the diameter of particles is preferably from about 10 to about 20 microns (Col. 5, Line 47). Although Lavik does not explicitly teach a percentage value for the particles within that range, the plain meaning of the language implies that 100% of particles should fall within the range of about 10 to about 20 microns, which would include the description of particles recited in instant claim 8.

Thus, regarding claim 8, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a compound for the pharmaceutical composition wherein the particle size within the composition would preferably be of a size to be non-irritating to eyes during administration by the combined teachings of Wilson et al (US 20160101178 A1) Lavik et al (US 8,492,334 B2), with reasonable expectation of success.

Claims 1-4, 10, 11, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20160101178 A1) in view of Shah et al (WO 2016/063184 A1).

The teachings of Wilson have been documented in the preceding 102 rejection as applied to rejection of claims,1-4, 10, and 13-15.

Regarding claims 11 and 19, as elaborated in the 102 rejection, Wilson et al. teaches the pharmaceutical composition and method of instant claims 1 and 10 comprising timolol and a semifluorinated alkane, further comprising a co-solvent, wherein the composition can be used to treat glaucoma and/or intraocular pressure. 

Wilson does not teach a method of treatment wherein the composition is administered to the eye of a subject up to four times daily (claim 11), or wherein the composition is administered to the eye of a subject once daily (claim 19).

 Shah et al. teaches an ophthalmic solution wherein an eye drop containing timolol at a concentration preferably from 0.1 to 0.5 w/v % can be instilled once or several times per day (P. 10, Paragraph 2, Line 2).

Thus, regarding claims 11 and 19, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a dosage schedule consistent with a daily dose frequency already disclosed for an ophthalmic composition containing timolol for the treatment of glaucoma, increased intraocular pressure, ocular hypertension and/or a symptom associated therewith as recited in instant claim 10, 11 and 19, by the combined teachings of Wilson et al (US 20160101178 A1) and  Shah et al. (WO 2016/063184 A1), with reasonable expectation of success.

Claim 1-4, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20160101178 A1) in view of Lynch et al (Arch Ophthalmol. 1987;105(10):1364–1365).

The teachings of Wilson have been documented in the preceding 102 rejection as applied to rejection of claims 1-4, 10, and 13-15.

Regarding claims 10 and 12, as elaborated in 102 rejection, Wilson et al. teaches the pharmaceutical composition and method of instant claim 1 and 10 comprising timolol and a semifluorinated alkane, further comprising a co-solvent, wherein the composition can be used to treat glaucoma and/or intraocular pressure. 

Wilson does not teach a method of treatment wherein the composition is administered in a dose volume per eye of from about 8 to about 15 µL.

Lynch et al. teaches that reducing the dose volume per eye of ophthalmic solutions to 8 µL during administration may improve the risk benefit ratio (Abstract).

Thus, regarding claim 12, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a dose volume per eye consistent with a value identified in research as having improved benefits to the patient for the treatment of glaucoma, increased intraocular pressure, ocular hypertension and/or a symptom associated therewith as recited in instant claim 10 and 12, by combining the teachings of Wilson et al (US 20160101178 A1) and Lynch et al (Arch Ophthalmol. 1987), with reasonable expectation of success.


Claims 1-4, 10, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20160101178 A1) in view of Santvliet et al (Survey of Ophthalmology, Volume 49, Issue 2, 2004, Pages 197–213).

The teachings of Wilson have been documented in the preceding 102 rejection as applied to rejection of claims 1-4, 10, 13-15.

Regarding claims 10 and 20, as elaborated in the 102 rejection, Wilson teaches the pharmaceutical composition and method of instant claims 1 and 10 comprising timolol and a semifluorinated alkane, further comprising a co-solvent, wherein the composition can be used to treat glaucoma and/or intraocular pressure. 

Wilson does not teach a method of treatment wherein the composition is administered in a dose volume per eye of from about 10 to about 12 µL.

Santvliet teaches that from a biopharmaceutical point of view, smaller volumes of 5 to 15 µL should be instilled for ophthalmic solutions (Abstract), as it is known that solution is lost at higher volumes, particularly with commonly administered volumes that tend to average around 39 µL (P. 197, Col. 1, Paragraph 1, Line 10).

Thus, regarding claim 20, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a dose volume per eye consistent with a volume range that would be expected to have optimal therapeutic effect for the patient in the treatment of glaucoma, increased intraocular pressure, ocular hypertension and/or a symptom associated therewith as recited in instant claim 10 and 20, by the combined teachings of Wilson et al (US 20160101178 A1) and Santvliet et al (Survey of Ophthalmology, 2004), with reasonable expectation of success.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK KIRBERGER whose telephone number is (571)272-7710. The examiner can normally be reached M - F 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P.K./Examiner, Art Unit 1628   

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628